DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9,11, 13-14, 21-25, 27 and 29-33 is/are rejected under 35 U.S.C. 102(a(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO2006/067028A2 to BIRGEL et al. (hereinafter “BIRGEL”).
Regarding claims 9 and 21, BIRGEL discloses substantially a printed circuit board (PCB) system (Fig.1-13; para{44}), comprising: one or more insulating layers and one or more .
Claim(s) 10 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over BIRGEL as applied to claims 9 and 21 above in view of US2008/0220665A1 to DARR et al. (hereinafter “DARR”).
Regarding claims 10 and 26, BIRGEL discloses the system of claims 9 and 21, further comprising: the pin (16, Fig.2, Fig.9b) having a compliant portion (16, Fig.2, Fig. 9b), wherein the one or more blind holes (17, Fig.2. 54, Fig.9b) has a diameter (Fig.9b -- the diameter of bore 54) and a depth (Fig.9b--the horizontal depth of bore 54}, the pin (16, Fig.2, Fig.9b) has a length (Fig.9b -- the horizantal lengin of pin 16), and the compliant portion of the pin (16, Fig.2, Fig.9b) include a width (Fig 9b - the width of 16), but does not specifically teach the length of the pin is no greater than the depth of the one or more blind holes, the diameter of the one or more blind holes is no greater than the width of the compliant portion of the pin, the compliant portion is .
Allowable Subject Matter
Claims 12, 28 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							       /KHIEM M NGUYEN/                                                                                                     Primary Examiner, Art Unit 2831